 
 
IV
110th CONGRESS 
2d Session 
S. CON. RES. 74 
IN THE HOUSE OF REPRESENTATIVES 

April 29, 2008
Referred to the Committee on Foreign Affairs

CONCURRENT RESOLUTION 
Honoring the Prime Minister of Ireland, Bertie Ahern, for his service to the people of Ireland and to the world and welcoming the Prime Minister to the United States. 
 
 
Whereas the Members of the Senate and the House of Representatives are saddened that the Prime Minister of Ireland, Bertie Ahern, has announced that he will resign on May 6, 2008; 
Whereas Prime Minister Ahern has served the people of Ireland with distinction for many years and has been an extraordinary friend to the United States throughout his years in office; 
Whereas during his extensive period of public service, Prime Minister Ahern has made significant contributions to an unprecedented era of peace, prosperity, and progress in Ireland; 
Whereas Prime Minister Ahern entered politics in 1977 and has been elected 10 times in the past 31 years by the people of Dublin Central; 
Whereas Prime Minister Ahern was elected leader of Fianna Fáil in 1994 and became Prime Minister in 1997; 
Whereas Prime Minister Ahern is the second-longest-serving Taoiseach, or Prime Minister, in the history of Ireland, and the second-longest-serving leader of Fianna Fáil; 
Whereas Prime Minister Ahern is the first Taoiseach since 1944 to be elected on 3 successive occasions; 
Whereas Prime Minister Ahern has been fully committed to strengthening the economy of Ireland and, under his leadership, Ireland became more prosperous than at any time in the history of the country and became world-renowned as the Celtic Tiger; 
Whereas the people of Ireland have benefitted from a significantly improved quality of life during Prime Minister Ahern's service as Taoiseach; 
Whereas Prime Minister Ahern promised years ago that one of his highest priorities was to end the decades-long cycle of hatred and violence in Northern Ireland; 
Whereas Prime Minister Ahern kept that promise and worked assiduously to achieve the peace that Northern Ireland enjoys today; 
Whereas the former Prime Minister of the United Kingdom, Tony Blair, described Prime Minister Ahern as a remarkable leader and stated that Prime Minister Ahern will always be remembered for his crucial role in bringing about peace in Northern Ireland, [and] for transforming relations between Britain and the Irish Republic; and 
Whereas Prime Minister Ahern will address a joint session of Congress on April 30, 2008: Now, therefore, be it  
 
That— 
(1)it is the sense of Congress that— 
(A)the Prime Minister of Ireland, Bertie Ahern, has been a strong and effective leader for the people of Ireland and a good friend to the United States; 
(B)the skillful leadership of Prime Minister Ahern was indispensable in finally achieving a successful resolution of the longstanding conflict in Northern Ireland; and 
(C)the legacy of Prime Minister Ahern is clear and his contribution to peace is enormous; 
(2)Congress thanks Prime Minister Ahern on behalf of the people of the United States, wishes him well, and hopes his unique talents will be of service in resolving conflicts elsewhere in the years ahead in our divided world; and 
(3)the Members of the Senate and the House of Representatives look forward to paying fitting and fond tribute to Prime Minister Ahern when he addresses a joint session of Congress on April 30, 2008. 
 
  Passed the Senate April 28, 2008. Nancy Erickson, Secretary   
